Citation Nr: 0402945	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-08 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as due to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from September 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The Board notes that the issues of entitlement to service 
connection for vascular disease of the left and right lower 
extremities, as well as entitlement to service connection for 
vision problems, have been included in the veteran's 
Substantive Appeal.  In an April 2003 statement, the veteran 
withdrew those issues from appeal as the benefits sought were 
granted.  As such, they are not before the Board at this 
time.  


REMAND

Upon a preliminary review of this claim, the Board finds that 
a remand is required in this case to satisfy due process 
requirements.  On his March 2003 VA Form 9, Substantive 
Appeal, the veteran indicated that he wanted a personal 
hearing at the RO before local RO personnel before his case 
was certified to the Board.  There is no evidence of record 
indicating that the veteran was scheduled for such a hearing 
or that a personal hearing was conducted.  Further, the 
record does not reflect that the veteran has withdrawn his 
request for a hearing.  The applicable law provides that a 
veteran who so requests shall be provided with a personal 
hearing unless the veteran withdraws the request.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:  

The RO should schedule the veteran for a 
personal hearing at the RO before RO 
personnel consistent with the request of 
the veteran.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



